This is an action of contract brought to recover the amount claimed to be due on a promissory note. The trial was by court. On the facts found plaintiff had judgment for part only of his claim, and the case comes here on his exceptions.
While the record does not show that the case has in fact been settled since the judgment below was rendered so that the rights of the parties are no longer in controversy, and that the *Page 437 
case is being prosecuted here, by agreement of the parties, for the sole purpose of having the law raised by plaintiff's exceptions decided for the government of future cases, counsel for the respective parties, in effect, admit such to be the fact. Since this is so, we take no time to examine the exceptions.
We have repeatedly refused to entertain moot cases. In reJames, 98 Vt. 477, 129 A. 175; Lindsay v. Town of Brattleboroet al., 96 Vt. 503, 120 A. 888; In re Reynolds' Estate, 89 Vt. 224,  95 A. 498; Alfred v. Alfred, 87 Vt. 542, 90 A. 580;State v. Webster, 80 Vt. 391, 67 A. 1098. No stipulation of parties or counsel, whether in the case before the Court or in any other case, can affect the power or duty of the Court in this regard.
Exceptions dismissed without costs to either party in thisCourt.